DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/14/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Qian, Wang and Gao.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US PG Pub 20160239484) in view of Wang (US PG Pub 20170357633) nad further in view of Gao (US PG Pub 20180060437).

As per claims 1, 4 and 5, Qian discloses:	A non-transitory computer-readable recording medium (Qian; p. 0042 - the method 500 may be performed by computer readable storage medium such as the memory 410) storing therein a display control program that causes a computer to execute a process, an apparatus comprising: a processor (Qian; Fig. 4, item 405 – processor; p. 0041) and a method comprising: 
determining, when an operation for converting a piece of text data is received, whether the piece of text data includes a word text corresponding to a plurality of words with different meanings (Qian; Fig. 5, item 515; p. 0044 - The code further may determine 515 whether homonyms of the logogram input 120 are to be made available to the user; see also p. 0033); 
acquiring, when the word text is included, a confirmed text already having a conversion result confirmed before the operation is received, by referring to a first storage that stores therein confirmed texts already having conversion results confirmed (Qian; Fig. 2B; p. 0035-0036 - The context data 235 may include common logograms that may surround the logogram, common sentence structures in which the logogram may be used, and/or other data that may identify the context in which the logogram is frequently used), referring to a second storage that the homonyms 305 may be determined by searching the logogram database 200 for all logogram data 205 that includes the phonetic representation 215 of sh n 300 (co-occurrence information)); 	determining an order in which the words are displayed based on a piece of co-occurrence information (Qian; Fig. 5, item 525; p. 0046 - The code may further rank 525 the multiple logograms (e.g., homonyms) based on a likelihood of matching an intended logogram to be used by the user. The ranking 525 may order the multiple logograms from most to least likely to be the intended logogram, from least to most likely to be the intended logogram, or using any other suitable ordering); and 	displaying the words in the determined order for displaying, in a selectable manner as conversion candidates (Qian; Fig. 5, item 530; p. 0046 - The code may display 530 the multiple logograms that have the same pronunciation of the logogram input 120. For example, the code may transmit the multiple logograms to the display 110 (e.g., display device) to enable selection of one of the multiple logograms by the user).
Qian, however, fails to disclose that the operation is for converting kana of a piece of text data to Kanji. 	Wang does teach that the operation is for converting kana of a piece of text data to Kanji (Wang; p. 0188 - the first symbolic system comprises Japanese Kana and the second symbolic system comprises a combination of Japanese Kana and Kanji).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the non-transitory computer-readable recording medium of Qian to include that the operation is 
Furthermore, Qian in view of Wang, fail to disclose acquiring, when the word text is included, a sentence vector of a confirmed sentence already having a conversion result confirmed before the operation is received, by referring to a first storage that stores therein confirmed sentences already having conversion results confirmed, and acquiring a piece of co-occurrence information of a sentence having some association with the acquired sentence vector of the confirmed sentence among pieces of co- occurrence information of a plurality of sentences by referring to a second storage that stores therein the pieces of co-occurrence information of the plurality of sentences with respect to each word in a manner mapped to the word, the co-occurrence information including a probability at which a word co-occurs with a sentence, and a sentence vector of the sentence.	Gao does teach acquiring, when the word text is included, a sentence vector of a confirmed sentence already having a conversion result confirmed before the operation is received, by referring to a first storage that stores therein confirmed sentences already having conversion results confirmed (Gao; p. 0067 - the system disclosed herein generates a vector representation for each keyword phrase from which it then computes various distance or similarity metrics between pair of vectors), and acquiring a piece of co-occurrence information of a sentence having some association with the acquired sentence vector of the confirmed sentence among pieces of co- occurrence information of a plurality of sentences by referring to a second storage that stores therein the pieces of co-occurrence information of the plurality of point-wise mutual information to measure how informative a context word is about a target key-phrase… where p(w, c) is the probability of the co-occurring keyword phrase and context word, p(w) is the probability of observing the keyword phrase, and p(c) is the probability of observing the context word).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the non-transitory computer-readable recording medium of Qian to include acquiring, when the word text is included, a sentence vector of a confirmed sentence already having a conversion result confirmed before the operation is received, by referring to a first storage that stores therein confirmed sentences already having conversion results confirmed, and acquiring a piece of co-occurrence information of a sentence having some association with the acquired sentence vector of the confirmed sentence among pieces of co- occurrence information of a plurality of sentences by referring to a second storage that stores therein the pieces of co-occurrence information of the plurality of sentences with respect to each word in a manner mapped to the word, the co-occurrence information including a probability at which a word co-occurs with a sentence, and a sentence vector of the sentence, as taught by Gao, in order to extract relevant keywords or business tags that describe a company's business (Gao; p. 0005).

As per claim 2, Qian in view of Wang discloses the non-transitory computer-readable recording medium according to claim 1, wherein, at the determining, the order in which the words are displayed is determined based on the piece co-occurrence information of the text The code may further rank 525 the multiple logograms (e.g., homonyms) based on a likelihood of matching an intended logogram to be used by the user. The ranking 525 may order the multiple logograms from most to least likely to be the intended logogram, from least to most likely to be the intended logogram, or using any other suitable ordering).
	As per claim 3, Qian in view of Wang discloses the non-transitory computer-readable recording medium according to claim 1, upon which claim 3 depends.	And further, Gao does teach wherein the sentence vector of the sentence is information including obtained by integrating word vectors of words composing the sentence (Gao; p. 0067 - the system disclosed herein generates a vector representation for each keyword phrase from which it then computes various distance or similarity metrics between pair of vectors).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the non-transitory computer-readable recording medium of Qian to include wherein the sentence vector of the sentence is information including obtained by integrating word vectors of words composing the sentence, as taught by Gao, in order to extract relevant keywords or business tags that describe a company's business (Gao; p. 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:	Indenbom (US PG Pub 20200004819) which provides for predicting probability of occurrence of a string using sequence of vectors.	Wang (US PG Pub 20200042583) which provides determining, by using the classifier, a probability that each sentence is a summary sentence, according to the vector of the target document and a vector of the sentence; and determining a sentence with the probability satisfying a predetermined condition for a summary sentence, as a summary sentence of the target document, and forming the summary according to the summary sentence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658